—In consolidated proceedings pursuant to CPLR article 78, inter alia, to review a determination of the respondent denying the petitioner’s request pursuant to Town Law § 276 (7) (c) for two 90-day extensions of a conditional approval of a final plat of a proposed subdivision, the petitioner appeals from (1) an order of the Supreme Court, Westchester County (Leavitt, J,), entered February 13, 2001, and (2) a judgment of the same court, entered April 4, 2001, which denied the consolidated petitions and dismissed the proceedings.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because any right of direct appeal therefrom terminated with the entry of the judgment (see Matter of Aho, 39 NY2d 241). Furthermore, the appeal from the order must be dismissed as no appeal lies as of right from an order in a proceeding pursuant to CPLR article 78, and leave to appeal has not been granted (see CPLR 5701 [b] [1]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The planning board’s determination that conditions which were placed on the approval for the proposed subdivision’s final plat (see Town Law § 276 [7] [a]) were not satisfied in a timely manner, and its decision to deny the petitioner’s request for extensions of time in which to meet those conditions (see Town Law § 276 [7] [c]), were not illegal, arbitrary and capricious, or abuses of discretion (see Matter of Pell v Board of Educ., 34 NY2d 222).
The petitioner’s remaining contentions are without merit. Santucci, J.P., Friedmann, H. Miller and Schmidt, JJ., concur.